UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                     Order of Restitution

                V.                                                          S10 17 Cr. 243 (SHS)

Ryan Hult,

                            Defendant.


       Upon the application of the United States of America, by its attorney , Audrey Strauss,

United States Attorney for the Southern District of New York, Kiersten A. Fletcher, and Robert

B. Sobelman , Assistant United States Attorneys, of counsel; the presentence report; the

Defendant's conviction on Counts One through Five of the above-referenced Superseding

Information ; and all other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Ryan Hult, the Defendant, shall pay restitution in the total

amount of $10,535 ,618 to the victims of the offense charged in Count One. The names, addresses,

and specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

       2. Joint and Several Liability. Defendant' s liability for $183 ,407 of the total amount of

restitution shall be joint and several with A rash Ketabchi , under 17 Cr. 243 , and Andrew Owirmrin,

under S8 17 Cr. 243 , to the extent and as set forth in the Schedule of Victims attached hereto . With

respect to that portion of the Defendant's liability for restitution, such liability shall continue

unabated until either the Defendant has paid the full amount ofrestitution ordered herein, or every

victim has been paid the total amount of his or her loss from all the restitution paid by the

Defendant and the other defendants liable to pay such restitution.
03.14.2019
       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims , the Schedule of Victims

attached hereto shall be filed under seal , except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: Ne     York, New York




                                              UNITE




[Type text]                                       2                                      [Type text]
